BARRETT, J.
(dissenting). I am unable to concur in the view that the appellant is entitled to a greater sum than the $2,000 awarded to him in the judgment appealed from. On February 1, 1894, the day when his attachment was levied, the architects gave a certificate that the sum of $2,000 was due; and this is the only sum they have certified which has not been paid. As their certificate is made a condition precedent to payment, and there is no proof of the demand and refusal of a further certificate, there is a difficulty at once in the way of the appellant’s claim. In addition to this, however, it appears, according to the terms of the contract, that a further certificate could not have been rightfully and successfully demanded. The contract provides:
“Payments on each order to be made as the work covered by the same progresses, based on the amount of work done, less twenty per cent., which is to be retained until all of the work contained in such order is completed and accepted.”
*1030This gave the plaintiff the absolute right to pay but 80 per. cent, of the price of the work as it progressed, and to retain the other 20 per cent, as security for the completion of the whole. It appears that on February 1, 1894, work had been done aggregating $43,998.71, and certificates made, including the last one for $2,000, of $43,256.14. Consequently much more than 80 per cent, of the work had been paid for, and certificates had been issued for a still greater percentage of the whole. There is no evidence from which a waiver "of this contract right of the plaintiff’s can possibly be spelled out. All that appears on the subject is contained in the testimony of Buchman, one of the architects, who simply says that the 20 per cent, reservation was kept substantially intact until September or October, 1893, when they began to draw upon it. There might well be doubt whether, without its assent, the plaintiff could be bound by certificates of the architects in excess of the prescribed amount. At all events, it seems certain that they were not bound any further than the certificates went. It is well settled that, in order to be attachable, a debt must be actually due when the levy is made, or then certainly to become due by mere lapse of time. If the liability is merely possible, depending upon a contingency which may never happen, it is not subject to attachment. 1 Am. & Eng. Enc. Law, p. 896; Drake, Attachm. § 551; Excelsior Steam-Power Co. v. Cosmopolitan Pub. Co., 80 Hun, 592, 30 N. Y. Supp. 557. In the present case a plain contingency existed on February 1, 1894, which might have destroyed the right to any further sum. That contingency was the completion of the whole of the work by the contractor company. If it did not complete, the balance was prima facie forfeited. If the plaintiff had chosen to rescind and terminate the contract upon the contractor company’s breach, the remaining 20 per cent, would never have become due. If, proceeding, as it did, to finish the work as the agent of the contractor company in accordance with the provision to that effect, the expense of completion had exceeded the balance of the contract price, then the contractor company would not only not have been entitled to any further sum, but would have been liable for the deficiency. No certain debt, payable either then or in the future, existed ón February 1, 1894. On that day the whole matter was in doubt. The contractor company’s right to a further' sum depended primarily upon action of the plaintiff; and I cannot concur in the reasoning which makes the debt an actually subsisting one because, in the end, the plaintiff chose to take steps which in fact effected a waiver of a defense to it. Whether or not such action would be taken was as much a contingency as any which occurs to the mind. But in addition a further sum became due only in case the plaintiff, after such election on its part, was able to complete the work for less than a specified amount. No reason appears why the appellant should not have interest upon the amount of the demand which he attached. The judgment should therefore be modified by awarding him interest upon the sum of $2,000 from February 1, 1894, and as so modified affirmed, without costs.